Citation Nr: 1028033	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a "nervous disability" 
manifested by tremors, sleep problems, and claustrophobia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from September 1953 to 
September 1957, and from January 1958 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied service connection for "nervous symptoms".  
The Veteran perfected an appeal of that denial.

In a June 2007 VA Form 9, the Veteran requested a Travel Board 
hearing.  In February 2008, the Veteran, without good cause, 
failed to report for a scheduled Travel Board hearing in North 
Little Rock, Arkansas.  Therefore, the Veteran's hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In September 2009, the Board remanded the case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for a "nervous 
disability" "manifested by tremors, sleep problems, and 
claustrophobia.  He served as a flight engineer and asserts that 
during his participation in combat missions, he performed duties 
in Vietnam and was exposed to herbicides therein.  

Pursuant to the September 2009 remand, the Board requested that 
the Veteran be afforded a medical evaluation for the purpose of 
determining the nature and etiology of the Veteran's claimed 
symptoms.  It was noted that if diagnostic testing or specialist 
neurological and/or psychiatric consultations are deemed to be 
necessary by the examiner, those should also be scheduled.

In February 2010, the Veteran underwent a VA psychiatric 
examination.   The examiner noted that the Veteran began the 
examination by denying any mental problems.  At the conclusion of 
the examination, the examiner listed the Axis I diagnosis as "No 
psychiatric disorder or condition."  In the following paragraph, 
the examiner noted that the Veteran does have "some depression 
now of unknown etiology," and ...."does not appear to be related 
to his military service in any way."  

Subsequently, the Veteran's representative, in July 2010 
argument, noted that on February 2010 examination, the Veteran 
displayed tremors and reported taking prescription medication to 
control them.  The representative requests that a neurological 
examination be scheduled in order to determine if any 
neurological disability manifested by tremors is related to 
claimed herbicide exposure.  As indicated in the prior remand, it 
is unclear whether the claimed "nervous disability," manifested 
by, inter alia, tremors, is a neurological or a psychiatric 
disability.   

However, as noted, the Veteran asserts that any current "nervous 
disability" manifested by tremors is related to in-service 
exposure to herbicides.  VA regulations provide that a Veteran 
who had active military, naval, or air service in the Republic of 
Vietnam during the Vietnam Era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection may 
be granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e). 

In August 2006, the RO requested that the U.S. Armed Services 
Center for Unit Records Research (CURR) (now, the U.S. Army and 
Joint Services Records Research Center (JSRRC)) verify any dates 
of Vietnam service.  In November 2006, the JSRRC indicated that 
it was unable to determine whether or not the Veteran had in-
country service in the Republic of Vietnam.  It further noted 
that it was furnishing the Veteran's service personnel records to 
assist the RO in making that determination.  

Review of the enclosed service personnel records shows that the 
Veteran has been awarded the Vietnam Service Medal (VSM) w/5 BSS 
(bronze service star), a VSM with 1 BSS, as well as the Republic 
of Vietnam Campaign Medal (RVCM).  The U.S. Department of Defense 
Manual of Military Decorations and Awards, shows that the 
criteria for receipt of the VSM/RVCM did not require duty or 
visitation in the Republic of Vietnam.  The receipt of these 
medals therefore may not be considered to be conclusive evidence 
of service in Vietnam. 

Nonetheless, an Airman Military Record, AF Form-7, shows that the 
Veteran had foreign service, a temporary duty, beginning in April 
1967, lasting for 125 days.  There is no information provided as 
to the location of this temporary duty.  The service personnel 
records currently associated with the claims folder appear 
incomplete.  On remand, the Board finds that further development 
should be undertaken to determine whether the Veteran served in 
Vietnam and/or if he was exposed to herbicides during service.

Moreover, if Vietnam service and/or herbicide exposure is 
confirmed, the Veteran should be afforded a VA neurological 
examination to ascertain the etiology of his tremors.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC should request from the 
appropriate custodian the Veteran's 
Official Military Personnel File (OMPF), 
including all records of his assignments, 
duty stations, travel orders, etc.  The 
Veteran's complete service personnel 
records should be obtained.   

2.  The AMC shall prepare an appropriate 
request to the JSRRC to determine whether 
the Veteran's TDY from April to July 1967 
was at anytime located in-country Vietnam 
(see the foreign service section on the 
Airman Military Record, AF Form -7).  

3.  If Vietnam service and/or herbicide 
exposure is confirmed, the Veteran should 
be afforded a VA neurological examination 
to determine the nature and etiology of his 
tremors.  Prior to the examination, the 
examiner is requested to review the claims 
folder.

The examiner should note any disability 
manifested by tremors currently shown, and 
then provide an opinion as to whether there 
is a 50 percent probability or greater that 
any such disability was caused or 
aggravated by service, to include claimed 
exposure to herbicides.  The examiner 
should also comment on the tremors 
displayed on February 2010 VA psychiatric 
examination.  A complete rationale for any 
proffered opinion should be provided.

4.  Thereafter, the RO should re-adjudicate 
the Veteran's service connection claim for 
a "nervous disability," manifested by 
tremors, sleep problems, and 
claustrophobia, taking into consideration 
any newly obtained evidence.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



